EXHIBIT 10.4
 
 

Consulting Fee Agreement
 
 
This Agreement (the “Agreement”) is entered into as of 2 Dec, 2014 by and
between E-Waste Systems, Inc., a Nevada, USA company whose registered address is
1350 E. Flamingo, #3101 - Las Vegas, NV 89119and its subsidiaries, including
E-Waste Systems (UK) Ltd (together “EWSI”), and JayeshTanna, a citizen of the
Republic of India whose address is D-17, Dodsal Colony, BPC ROAD, Akota,
Vadodara, Gujarat, Email:  jayeshtanna2000@yahoo.com  (the “Consultant”).
 
Whereas, EWSI is a publicly traded (OTCBB: EWSI), environmentally focused and
socially responsible company supplying highly skilled management services,
branded solutions for environmental processes, and related technologies to
companies globally in fields which include electronics and other waste recycling
and related reverse logistics services, management services, and incubator
services and it wishes to expand these services and the geographies in which it
operates, and
 
Whereas,
 the  Consultant,  is  based  in  the  Republic  of  India  (where  the  Company  desires  to
aggressively  expand)  and  in  the  United  States  of  America  and  is  an  internationally   experienced
professional actively engaged with and who has personal relationships and
detailed knowledge and of a number of organizations which could be considered as
customers, partners with, acquisition targets for, operating contractors,
technology suppliers, or investors into EWSI, and
 
Whereas, EWSI desires to expand its business, and desires to obtain the benefit
of the knowledge, location, expertise and contacts which the Consultant
possesses to help achieve its objectives, and
 
Whereas,
 EWSI  desires  to  retain  the  Consultant  to  provide  executive  operations  management,
business development, acquisition sourcing, investment sourcing and related
services to take advantage of the Consultant’s experience and wishes to exploit
such commercial opportunities, and the Consultant is willing to provide such
consulting services acting on behalf of EWSI.
 
Now therefore, in consideration of the mutual covenants and promises contained
herein, the Parties hereto agree as follows:
 
1.
 Engagement;   Consultant   Relationship;   Duties;   Title.     EWSI   hereby   engages   the
Consultant, and the Consultant hereby agrees to render, consulting and
investment management services to EWSI in connection with the expansion of the
business. The Consultant shall report to the CEO or such other person, as the
CEO shall designate.
 
The Consultant shall devote such of his time and effort as is reasonably
required to perform the services described herein. The Consultant shall perform
the services with a level of care, skill, and diligence that a prudent
professional acting in a like capacity and familiar with such matters would use,
and shall agree to abide by the rules of governance established by EWSI’s board
of directors, including but not limited to, the Code of Business Conduct and
Ethics and the Insider Trading Policies (copies of which are available and
maintained on the EWSI website).
 
2.  Term and Termination. The term of this Agreement shall begin on the date
first signed and shall continue until the first anniversary of the date of this
Agreement (the ‘Termination Date’) unless terminated by either Party as
described herein (the “Term”).   EWSI may terminate this agreement for cause
(defined as immoral, unethical, or illegal behavior or failure or refusal to
follow any directive of the Board of Directors or the CEO by the Consultant)
with due process and prior notice.
 
Should  EWSI terminate  this agreement  without  cause, it shall provide  the
Consultant  with thirty days notice.   Upon such termination  without  cause,
Consultant  shall provide  to EWSI a list of
 
 
 
 


 
- 1 -

--------------------------------------------------------------------------------

 




 
 
 
pending opportunities and the Parties shall agree on the legitimacy of such
opportunities.   Should EWSI subsequently conclude a transaction as described in
such list of pending opportunities at any time after Termination Date, EWSI
shall pay to Consultant any fees deriving from such transactions in accordance
with this Agreement.
 
 
Should the Consultant terminate this agreement other than due to a breach of
this Agreement by EWSI, or in the event Consultant is terminated for Cause as
described above, Consultant shall forfeit any claims to compensation for
transactions completed by EWSI following the termination date, unless the fees
earned were for work completed by the Consultant prior to the termination date
and except that, for transactions that were identified in writing by the
Consultant prior to Termination, consultant shall be entitled to compensation
for such transactions if completed by EWSI, even after termination.
 
If neither Party elects to terminate this agreement prior the first term as
described above, the agreement shall be automatically be extended for a
subsequent one-year term under the same conditions.
 
3.  Compensation. The compensation structure is incentive-based and shall be
paid as follows: For investments received by EWSI and sourced by the Consultant,
EWSI shall pay the Consultant a sum equivalent to 10% of those funds in cash and
upon receipt plus 2.5% in Series A convertible redeemable preferred  stock.
Consultant  may bill EWSI for reasonable  and, pre-approved,  out of pocket
expenses, payable only upon closing of a transaction.
 
Compensation for Business Development activities shall be as follows:
 
a.       New Commercial Contracts.  2% of the gross value of the contract for
the greater of the first year or the fixed term, for any contract executed by
the Company and paid to the Company and which was sourced by the Consultant
 
b.       Acquisition or Joint Venture.  1.5% of the total sales for the most
recent fiscal year of an acquired target brought to the Company by the
Consultant
 
c.       Brand License Sales.  2% of the value of any brand license agreement
closed by the Company and sourced by the Consultant
 
Consultant, at his sole discretion, reserves the right to accept the
compensation in cash or in EWSI common stock, or a combination  of both, with
the default being cash when cash is received by EWSI. The common stock issued
shall be newly issued restricted common shares.
 
Unless otherwise required by law, all such compensation shall be payable without
deduction
for  national  or  local  income  taxes,  social  security  or  any  other  amounts,  which  shall  remain  the
responsibility of the Consultant.
 
5.  Independent Contractor. The Consultant is an independent contractor
providing services to EWSI.  The Consultant  is not an agent of EWSI  and shall
have no right to bind EWSI,  except as
expressly  and  duly  authorized  by  affirmative  action  of  the  CEO  or  board  of  directors.  EWSI,  as
appropriate,  will  report  all payments  to be made  hereunder  on
Forms  1099  (or their  equivalent  in a different  country)  as payments  to
theConsultant  for independent  contracting  services.  EWSI shall not carry
worker’s compensation insurance to cover the Consultant. EWSI shall not pay any
contributions to
Social  Security,  unemployment  insurance,  federal  or  state  withholding  taxes,  or  their  equivalent  in
another country, nor provide any other contributions or benefits that might be
expected in an employer- employee relationship.
 
6.  No Assignment. Unless otherwise agreed with EWSI, the Consultant shall not
subcontract his duties or cause any other person or entity to perform his
services. The Consultant shall therefore not
 
 
 
 
 


 
- 2 -

--------------------------------------------------------------------------------

 




 
 
 
voluntarily  or  by  operation  of  law  assign  or  otherwise  transfer  the  obligations  incurred  on  his  part
pursuant  to  the  terms  of  this  Agreement  without  the  prior  written  consent  of  EWSI.  Any  attempted
assignment or transfer by Consultant of his obligations without such consent
shall be voided.
 
7.  Payment of Fees. The Parties agree that no compensation shall be due to
Consultant except for such transactions that are concluded by EWSI and
consistent with the individual Compensation
Agremeements  executed  by  Consultant  and  EWSI,  as  outlined  in  Clause  3,  above.    EWSI  has  no
obligation to accept opportunities brought or introduced by Consultant and shall
evaluate and accept or decline such opportunities in its sole and absolute
discretion and such opportunities accepted by EWSI (at it sole discretion) will
be duly documented  and included in the list of transactions  wherein Consultant
shall be due and owing compensation.
 
8.  Confidentiality,  Non-Competition  and
 Non-Circumvention.    During  the  term  of  this Agreement and for a period of
two (2) years after, EWSI and Consultant agree that neither of them, nor any
affiliate of them, directly or indirectly, or in any other capacity, will (i) in
any manner influence any person who is an employee of the other Party to leave
such service or hire any such person, (ii) contact or solicit any Person that is
or at any time within the one year period immediately prior to the date of this
Agreement  was a customer of EWSI or Consultant  for the purpose of
providing  products, services or business competitive  with that provided  by
the other Party, or provide any such products,  services or business to any such
Person, (iii) request or advise any suppliers, customers or accounts of the
other Party to withdraw, curtail or cancel any business that is placed with the
other Party, (iv) use or disclose, or cause to be used or disclosed, any secret,
confidential or proprietary information of either Party, which is stipulated by
either Party as confidential, regardless of the fact that EWSI and/or Consultant
or any EWSI Affiliate  may  have  participated  in the  development  of
that  information,  or (v) make  any  disparaging remarks about the other Party,
their employees or officers, or their services, practices or conduct.
 
9.  Contracts or Other Agreements with Current or Former Employer or Business.
The Consultant hereby represents and warrants that he is not subject to any
agreement with respect to which the Consultant’s engagement by EWSI would be a
breach.
 
10.  Modification of Agreement. This Agreement may be modified at any time by
EWSI or at any time by a written supplemental agreement executed by both
Parties.
 
11.  Notice. All notices and other communications required or permitted under
this Agreement shall be in writing and, if mailed by prepaid first-class mail or
certified mail, return receipt requested, shall be deemed to have been received
on the earlier of the date shown on the receipt or three (3) business days after
the postmarked date thereof. In addition, notices hereunder may be delivered by
hand, facsimile transmission or overnight courier, in which event the notice
shall be deemed effective when delivered or transmitted.  All notices and other
communications  under this Agreement  shall be given to the Parties hereto at
the following addresses:
 
If to EWSI:
 
Susan Johnson, Secretary-Treasurer
 
12075 Northwest Blvd, Building 300
 
Cincinnati, Ohio 45246
 
Email:  sjohnson@ewastesystems.com
 
If to Consultant: JayeshTanna
 
D-17, Dodsal Colony, BPC ROAD,              
 
Akota, Vadodara, Gujarat,
 
Email:  jayeshtanna2000@yahoo.com
 
 
 

 
 
- 3 -

--------------------------------------------------------------------------------

 




 
 
or to such other address as the Parties hereto may specify, in writing, from
time to time.
 
12.  Waiver  of Breach. The waiver  by either  Party  of any breach  of any
provision  of this Agreement shall not operate or be construed as a waiver of
any subsequent breach.
 
13.  Entire Agreement. This Agreement contains the entire agreement of the
Parties relating to the subject matter of this Agreement and supersedes any
prior written or oral arrangements with respect to the Consultant’s engagement
by EWSI.
 
14.  Successors,  Binding
 Agreement. Subject  to  the  restrictions  on  assignment  contained herein,
this Agreement shall inure to the benefit of and be enforceable by EWSI’s
successors and assigns.
 
15.  Validity. The invalidity or unenforceability  of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
16.  Survival of Obligations. The duties and obligations contained in Paragraphs
6, 12, 13, 15 and 17 shall survive the expiration or termination of this
Agreement.
 
17.  Multiple Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which shall together constitute one and the same Agreement.
 
18.  Tax Withholding; Indemnification. By reason of Consultant’s relationship
with EWSI as an independent  contractor,  all sums required  to be paid by EWSI
to Consultant  shall be paid in full, without reduction for any withholding
taxes, employers’ taxes, social security taxes, payments or contributions,  and
similar employer  withholdings,  deductions  and
payments.  Consultant  acknowledges and agrees that Consultant shall be solely
responsible for making all such filings and payments and shall indemnify  and
hold harmless  EWSI for any liability,  claim, expense  or other cost
incurred  by EWSI arising out of or related to the obligations of Consultant
pursuant to this Paragraph 16.
 
19.  Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Nevada, USA.
 
20.  Headings. The headings of the Paragraphs of this Agreement are for
convenience only and shall not control or affect the meaning or construction or
limit the scope or intent of any of the provisions of this Agreement.
 
IN WITNESS WHEREOF, the Parties hereto have executed, or cause their duly
assigned agent to execute, this Agreement as of the date first sets forth above.


 

For E-Waste Systems, Inc.  Consultant                 By:  /s/   Martin
Nielson                                                         By: 
/s/   Jayesh Tanna                                                      
                Martin Nielson, CEO                 Jayesh Tanna

 
 

 




   
 


 
- 4 -

--------------------------------------------------------------------------------

 

